                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    SANDRA K. RACCA                                            CIVIL ACTION

    VERSUS                                                       NO. 19-12120

    THE PRUDENTIAL INSURANCE                                 SECTION “R” (2)
    COMPANY OF AMERICA



                             ORDER AND REASONS


       Before the Court is defendant Prudential Insurance Company of

America’s motion to transfer venue. 1 The plaintiff does not object to the

transfer of this action to the Western District of Louisiana. 2 Because the

Court finds that venue is proper in the transferee district and that it is in the

interest of justice to transfer, the Court grants the defendant’s motion.



I.     BACKGROUND

       This ERISA dispute arises out of Sandra Racca’s claim for long-term

disability benefits.    Racca, a resident of Kaplan, Louisiana, works for

Compass Health and is a participant and beneficiary of its ERISA plan. 3




1      R. Doc. 9.
2      R. Doc. 11.
3      R. Doc. 1 at 1 ¶ 3.
Compass Health is headquartered in Crowley, Louisiana and has an office in

Kaplan, Louisiana.4 Compass Health employees are insured through a group

disability policy issued by Prudential, a New Jersey company.5 Racca asserts

that she filed a disability claim and was unlawfully denied benefits to which

she is entitled. 6 Racca appealed the denial of her benefits, and the appeal

was denied.7 Racca then filed suit in the Eastern District of Louisiana,

alleging that Prudential has abused its discretion and that she is entitled to

benefits it withholds.8

      Prudential filed a motion to transfer venue pursuant to 28 U.S.C.

§ 1404(a) to either the Western District of Louisiana or the District of New

Jersey. 9 The plaintiff’s response noted that after discussion “both parties

agree to transfer of this matter to the Western District of Louisiana.”10



II.   LEGAL STANDARD

      A district court may transfer an action to any other district where the

plaintiff could have filed suit “for the convenience of parties and witnesses”


4     R. Doc. 9-1 at 2.
5     R. Doc. 1 at 1 ¶¶ 4-5.
6     R. Doc. 1 at 2 ¶¶ 7-10.
7     R. Doc. 1 at 2 ¶ 11.
8     R. Doc 1 at 2 ¶¶ 12-16.
9     R. Doc. 9.
10    R. Doc. 11.
                                      2
when such a transfer is “in the interest of justice.” 28 U.S.C. § 1404(a).

Although plaintiffs’ choice of forum is important, it is not determinative. See

In re Volkswagen of Am., Inc., 545 F.3d 304, 314 (5th Cir. 2008) overturned

on other grounds, 545 F.3d at 304 (In re Volkswagen II) (explaining that

under Section 1404(a) the plaintiff’s choice of forum is to be considered, but

also noting that “the statute requires only that the transfer be ‘[f]or the

convenience of the parties, in the interest of justice.’” (quoting Veba-Chemie

A.G. v. M/V Getafix, 711 F.2d 1243, 1247 (5th Cir. 1983))).

      The defendant moving to transfer venue must first demonstrate that

the plaintiff could have brought the action in the transferee court initially.

See Hoffman v. Blaski, 363 U.S. 335, 343-44 (1960) (“[t]he power of a

District Court under section 1404(a) to transfer an action to another district

is made to depend . . . upon whether the transferee district was one in which

the action ‘might have been brought’ by the plaintiff.”); In re Volkswagen

AG, 371 F.3d 201, 203 (5th Cir. 2004) (In re Volkswagen I) (“In applying the

provisions of § 1404(a), we have suggested that the first determination to be

made is whether the judicial district to which transfer is sought would have

been a district in which the claim could have been filed.”). The defendant

must then show “good cause” for transfer. In re Volkswagen II, 545 F.3d at

315 (explaining that the “good cause” burden reflects the appropriate


                                      3
deference to which the plaintiff’s choice of venue is entitled); see also 28

U.S.C. § 1404(a). To show good cause, a defendant must satisfy the statutory

requirements and clearly demonstrate that the transferee venue is more

convenient for the parties and witnesses. Id.

      In deciding a transfer motion, the district court must consider the

private and public interest factors enunciated in Gulf Oil Corp v. Gilbert, 330

U.S. 501, 508 (1947). See In re Volkswagen II, 545 F.3d at 315. The private

interest factors include: (1) the relative ease of access to sources of proof;

(2) the availability of compulsory process to secure the attendance of

witnesses; (3) the cost of attendance for willing witnesses; and (4) all other

practical problems that make a trial easy, expeditious and inexpensive. In re

Volkswagen I, 371 F.3d at 203 (citing Piper Aircraft Co. v. Reyno, 454 U.S.

235, 241 (1981)). The public interest factors are: (1) the administrative

difficulties flowing from court congestion; (2) the local interest in having

localized interest decided at home; (3) the familiarity of the forum with the

law that will govern the case; and (4) the avoidance of unnecessary problems

of conflict of laws or application of foreign law. Id. These Gilbert factors “are

appropriate for most transfer cases, [but] they are not necessarily exhaustive

or exclusive.” In re Volkswagon II, 545 F.3d at 315. Nor is any one factor

dispositive. Id.


                                       4
III. DISCUSSION

      A.    Jurisdiction

      The Court must first determine whether Racca could have sued

Prudential in the Western District of Louisiana. Here, it is undisputed that

federal jurisdiction arises under federal ERISA law.             See 29 U.S.C.

§ 1132(e)(1). ERISA contains a venue provision which states that an ERISA

action may be brought “in the district where the plan is administered, where

the breach took place, or where a defendant resides or may be found.” Id. at

§ 1132(e)(2).

      The parties do not dispute that Racca could have sued Prudential in the

Western District of Louisiana. Racca lived in that District and worked for a

company located in that District at the time Prudential terminated her claim

for benefits. The district where the plaintiff’s pension benefits were received

or denied is the district where the breach took place. See, e.g., Wallace, v.

Am. Petrofina, 659 F. Supp. 829, 832-33 (E.D. Tex. 1987); Nat. Shopmen

Pension Fund v. Stamford Iron and Steel Works, Inc., 999 F. Supp. 2d 229,

233 (D.D.C. 2013). For these reasons, the Court finds that Racca could have

appropriately filed suit in the Western District of Louisiana.




                                      5
      B.     Private Interest Factors

             1.    Relative Ease to Access to Sources of Proof

      Although electronic transfers of information have decreased the

significance of this factor, the relative ease of access to sources of proof is still

a factor to consider in resolving a transfer motion. See In re Volkswagon II,

545 F.3d at 316 (“That access to some sources of proof presents a lesser

inconvenience now than it might have absent recent developments does not

render it superfluous.”) Here, the plaintiff lives in the Western District of

Louisiana, which is also where she allegedly became disabled and where her

claim was denied. The plaintiff and her treating physicians are located in the

Western District of Louisiana, as well as any documents or records they may

have. Therefore, the Court finds that this factor weights in favor of transfer.

             2.    Availability of Compulsory Process and Cost of
                   Attendance of Willing Witnesses

      The factors relating to the availability of witnesses also weigh in favor

of transfer. Courts recognize the availability and convenience of witnesses

as an important factor in a Section 1404(a) analysis. See, e.g., In re Acer Am.

Corp, 626 F.3d 1252, 1255 (Fed. Cir. 2010) (“One important factor in a

§ 1404(a) calculus is the convenience of the witnesses.”); Employers Mut.

Casing Co. v. Bartile Roofs, Inc., 618 F.3d 1153, 1169 (10th Cir. 2010) (“The

convenience of the witnesses is the most important factor in deciding a

                                         6
motion under § 1404(a).”). Here, should witness testimony be necessary, the

plaintiff’s witnesses, including the plaintiff herself and her healthcare

providers, are located in the Western District of Louisiana. The defendant’s

witnesses are likely to be located in the District of New Jersey. No potential

witness resides in the Eastern District of Louisiana. Moreover, to the extent

a witness must be subpoenaed, the court has power only to subpoena

witnesses within 100 miles of the trial, deposition or hearing. See Fed. R.

Civ. P. 45(c)(1)(a). The Court notes that Kaplan, where the plaintiff and

plaintiff’s witnesses are likely to be located, is over 100 miles away from New

Orleans, where this Court is located. Therefore, these factors weigh in favor

of transfer.

               3.   Other Practical Problems

      A transfer would not create any practical problems. All parties request

transfer to the Western District of Louisiana. Accordingly, the Court finds

that none of the parties would be inconvenienced by such a transfer. Thus,

this factor weighs in favor of transfer.

      C.       Public Interest Factors

               1.   Administrative Convenience

      The parties do not suggest that this case presents any administrative

difficulties or threatens to clog any court’s docket. Instead, they point out


                                       7
that because the litigation is in the preliminary stages, no administrative

inconvenience would result from a transfer. The Court finds this factor to be

neutral.

            2.    Local Interest

      The Fifth Circuit has noted that when the underlying facts of a case are

overwhelmingly tied to one locale, then the place of the alleged wrong is a

factor that properly can be considered within the local interest. In re

Volkswagon II, 506 F.3d at 387 n.7. Here, the plaintiff is a resident of

Kaplan, Louisiana, which is located in the Western District of Louisiana. The

company for which she works, and which created the relevant ERISA plan,

is headquartered in Crowley, which is also in the Western District of

Louisiana. The Western District of Louisiana has an interest in adjudicating

disputes involving its residents. The Eastern District of Louisiana has no

such interest here, as no party resides in this district.         Given these

considerations, this factor weighs in favor of transfer.

            3.    Forum Familiarity and Conflicts of Law
                  Problems

      There is also no indication that this case raises any conflicts of law

issues. Moreover, the case arises under federal ERISA law, which both

federal districts are likely to be equally familiar with. Accordingly, the Court

finds these factors to be neutral.

                                       8
      D.    Transfer in ERISA Cases

      As described above, both the private and public interest factors weigh

in favor of transfer. But courts in this district have noted that when a case

involves judicial review of an ERISA administrator’s decision to

deny/terminate benefits, it is likely to be determined based on an

administrative record. See Magri v. Unum Life Ins. Co. of Am., No. 13-5700,

2013 WL 6174495, at *2 (E.D. La. Nov. 21, 2013). Because of this, the private

and public interest factors discussed above carry less weight. Id. Although

the Court finds that the private and public interest facts carry less weight in

an ERISA case, the Court still finds that defendants have carried their burden

of showing good cause for transfer.

      Here, the Eastern District of Louisiana has virtually no connection to

this case. The only connection that can be identified is convenience for the

plaintiff’s lawyer, which is an “irrelevant and improper consideration in

determining the question of transfer of venue.” In re Horseshoe Entm’t, 337

F.3d 429, 434 (5th Cir. 2003). And as demonstrated by the analysis of the

private and public interest factors, the Western District of Louisiana has a

significant interest in this case and would be a more convenient forum.




                                      9
IV.   CONCLUSION

      Considering all of the Section 1404(a) factors, and that the plaintiff also

consents to transfer, the Court finds that the transferee district is more

convenient than this forum. For the foregoing reasons, the Court GRANTS

the defendant’s motion to transfer.




         New Orleans, Louisiana, this _____
                                       31st day of October, 2019.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




                                       10
